Case: 22-50318     Document: 00516551459          Page: 1    Date Filed: 11/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                   No. 22-50318                        November 18, 2022
                                                                          Lyle W. Cayce
                                                                               Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jimmy Zavala,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:22-CV-370


   Before Stewart, Dennis, and Willett, Circuit Judges.
   Per Curiam:*
          Jimmy Zavala, federal inmate # 49053-180, moves for a certificate of
   appealability (COA) to appeal the dismissal, as an unauthorized successive
   28 U.S.C. § 2255 motion, of his February 2022 postjudgment motion, which
   he labeled a Rule 59(e) motion, in which he again attacked his 2005
   convictions for various drug, firearms, money laundering, and conspiracy


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50318     Document: 00516551459           Page: 2   Date Filed: 11/18/2022




                                    No. 22-50318


   offenses. Zavala also seeks to appeal the district court’s election not to
   conduct an evidentiary hearing as well as its denial of his motion to compel
   discovery, and he moves this court for an expedited ruling on his COA
   motion. Although his notice of appeal states his intent to additionally appeal
   the denial of his motion for default judgment, Zavala has abandoned that
   claim by failing to brief it. See Hughes v. Johnson, 191 F.3d 607, 612-13 (5th
   Cir. 1999).
          A COA will issue in relation to the denial of Zavala’s postjudgment
   motion only if Zavala has “made a substantial showing of the denial of a
   constitutional right.” 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S.
   473, 484 (2000). To make that showing, Zavala must demonstrate that
   reasonable jurists could disagree with the district court’s resolution of his
   constitutional claims or that the issues presented were adequate to deserve
   encouragement to proceed further. See Miller-El v. Cockrell, 537 U.S. 322,
   327 (2003).
          Zavala fails to make the requisite showing to obtain a COA as to the
   denial of the subject postjudgment motion. To the contrary, Zavala fails to
   address the district court’s determination that the motion was an
   unauthorized successive motion. Accordingly, the motion for a COA is
   DENIED. As a result, we do not reach whether the district court erred by
   denying his requests for discovery or an evidentiary hearing. See United
   States v. Davis, 971 F.3d 524, 534-35 (5th Cir. 2020). Zavala’s motion for an
   expedited COA ruling is also DENIED.
          Since 2008, Zavala has unsuccessfully challenged the validity of his
   2005 convictions through repeated, and often repetitive and successive
   § 2255 motions and attendant postjudgment and discovery motions. The
   instant postjudgment motion represents at least his sixth attempt to challenge
   his convictions in the past 14 years, and he has repeatedly disregarded the




                                         2
Case: 22-50318      Document: 00516551459           Page: 3   Date Filed: 11/18/2022




                                     No. 22-50318


   district court’s admonishments that he must obtain this court’s authorization
   before bringing successive challenges to his convictions. In addition, this
   court has previously denied requests by Zavala for a COA to challenge the
   original denial of § 2255 relief and dismissal of a prior motion as successive.
          Zavala is accordingly WARNED that filing frivolous, repetitive, or
   otherwise abusive pleadings in this court or any court subject to this court’s
   jurisdiction could result in the imposition of sanctions, including dismissal,
   monetary sanctions, and restrictions on his ability to file pleadings in this
   court or any court subject to this court’s jurisdiction.




                                          3